ATTORNEY FOR PETITIONER:               ATTORNEY FOR RESPONDENT:
MARILYN S. MEIGHEN                     TIMOTHY J. VRANA
ATTORNEY AT LAW                        TIMOTHY J. VRANA LLC
Carmel, IN                             Columbus, IN
_____________________________________________________________________

                                IN THE
                          INDIANA TAX COURT
_____________________________________________________________________
                                                        Jul 02 2015, 2:16 pm


MONROE COUNTY ASSESSOR,               )
                                      )
     Petitioner,                      )
                                      )
                 v.                   )   Cause No. 49T10-1211-TA-00071
                                      )
KOOSHTARD PROPERTY I, LLC,            )
                                      )
     Respondent.                      )
______________________________________________________________________

                   ON APPEAL FROM THE FINAL DETERMINATION
                     OF THE INDIANA BOARD OF TAX REVIEW

                                   FOR PUBLICATION
                                      July 2, 2015

FISHER, Senior Judge

       This case examines whether the Indiana Board of Tax Review erred in reducing

Kooshtard Property I, LLC’s land assessments for the 2008, 2009, and 2011 tax years

(the years at issue).1 The Court finds no error.

                         FACTS AND PROCEDURAL HISTORY

       Kooshtard owns a three-acre parcel of land in Bloomington, Indiana on which it

operates a gas station and convenience store. During the years at issue, the Monroe

1
   In a decision issued concurrently with this one, the Court has affirmed the Indiana Board’s
final determination that reduced Kooshtard’s land assessment from $1,200,000 to $1,050,000
for the 2010 tax year. See Kooshtard Prop. I, LLC v. Monroe Cnty. Assessor, No. 49T10-1404-
TA-00015 (Ind. Tax Ct. July 2, 2015).
County Assessor assigned Kooshtard’s land an assessed value of $1,200,000.

       Kooshtard appealed the land assessments first with the Monroe County Property

Tax Assessment Board of Appeals and then with the Indiana Board. On August 16,

2012, the Indiana Board conducted a hearing during which Kooshtard presented,

among other things, a Summary Appraisal Report (Appraisal), completed in

conformance with the Uniform Standards of Professional Appraisal Practice (USPAP).2

(See Cert. Admin. R. at 108-160.) The Appraisal valued the land at $300,000 as of

March 1, 2006, based on the adjusted sales prices of four comparable properties.3

(See Cert. Admin. R. at 150-52.)

       In response, the Assessor claimed that the Appraisal lacked probative value for

several reasons.     For example, the Assessor pointed out that its March 1, 2006

valuation date was not the proper valuation date for any of the years at issue.4 (See

Cert. Admin. R. at 230-31.) In addition, the Assessor claimed the Appraisal’s “extreme”

adjustments to the sales prices of the comparable properties indicated that those

properties were not comparable to Kooshtard’s land at all. (See Cert. Admin. R. at 235-

36, 245-47, 254-55.)      The Assessor also claimed that even if the properties were

comparable, the Appraisal was flawed because it did not contain the calculations

2
   Belinda Graber, an Indiana certified general appraiser, and Christopher Graber, an Indiana
licensed appraiser trainee, prepared the Appraisal, but neither appeared at the Indiana Board
hearing. (See Cert. Admin. R. at 108, 213-17.)
3
    The Appraisal adjusted the sales prices of the comparable properties to account for
differences in their size, utility, and topography from Kooshtard’s land. (See Cert. Admin. R. at
150-51.)
4
   The relevant valuation dates for Kooshtard’s assessments were: January 1, 2007 for 2008,
January 1, 2008 for 2009, and March 1, 2011 for 2011. See 50 IND. ADMIN. CODE 21-3-3(a)-(b)
(2008) (repealed 2010) (see http://www.in.gov/legislative/iac/); 50 IND. ADMIN. CODE 27-5-2(c)
(2011) (see http://www.in.gov/legislative/iac/); 2011 REAL PROPERTY ASSESSMENT MANUAL
(Manual) (incorporated by reference at 50 IND. ADMIN. CODE 2.4-1-2 (2011) (see
http://www.in.gov/legislative/iac/)) at 7.
                                               2
regarding, and the evidence to support, any of the “extreme” adjustments. (See Cert.

Admin. R. at 233-36, 247-51.) Finally, the Assessor asked the Indiana Board to uphold

her assessments because each was supported by certain sales data.              (See Cert.

Admin. R. at 265-73, 293.)

       On October 19, 2012, the Indiana Board issued a final determination in which it

found that despite certain flaws, the Appraisal provided the best indication of the value

of Kooshtard’s land. (See Cert. Admin. R. at 55-62 ¶¶ 30-47.) Accordingly, the Indiana

Board reduced Kooshtard’s land assessment from $1.2 million to $300,000 for each of

the years at issue.

       On November 7, 2012, the Assessor initiated this original tax appeal. The Court

heard oral argument on June 7, 2013. Additional facts will be supplied as necessary.

                                STANDARD OF REVIEW

       The party seeking to overturn an Indiana Board final determination bears the

burden of demonstrating its invalidity. Hubler Realty Co. v. Hendricks Cnty. Assessor,

938 N.E.2d 311, 313 (Ind. Tax Ct. 2010). The Court will reverse a final determination if

it is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law; contrary to constitutional right, power, privilege, or immunity; in excess of or short

of statutory jurisdiction, authority, or limitations; without observance of the procedure

required by law; or unsupported by substantial or reliable evidence. IND. CODE § 33-26-

6-6(e)(1)-(5) (2015).

                                       ANALYSIS

       On appeal, the Assessor asks the Court to reverse the Indiana Board’s final

determination that reduced Kooshtard’s land assessments to $300,000 for two reasons.



                                            3
First, the Assessor contends that the Indiana Board failed to conduct an impartial review

of the record evidence. Second, the Assessor claims that the Indiana Board’s final

determination is arbitrary, capricious, and not supported by substantial or reliable

evidence.

                                              I.

       The Assessor claims that the Indiana Board’s final determination must be

reversed because the Indiana Board failed to conduct an impartial review of the record

evidence. (See Pet’r Br. at 5-9.) The Assessor contends that while the Indiana Board

acknowledged that Kooshtard’s Appraisal contained several flaws, it nonetheless

“engaged in an illogical analysis [] and committed error” by using the Assessor’s

evidence to “boost up” the Appraisal. (Pet’r Br. at 6-7.) In other words, the Assessor

argues that the Indiana Board determined the probative value of the parties’ evidentiary

presentations based on who prepared the evidence (i.e., an appraiser versus an

assessor) rather than its quality.5 (See Pet’r Br. at 5-8; Pet’r Reply Br. at 1-2; Oral Arg.

Tr. at 16-21.)

       In its final determination, the Indiana Board explained that while it was “troubled”

by certain aspects of the Appraisal, it still provided the best indication of the value of

Kooshtard’s land for several reasons. (See, e.g., Cert. Admin. R. at 56-57 ¶ 33.) For

instance, the Indiana Board explained that although the Appraisal did not relate the

land’s appraised value to any of the valuation dates for the years at issue, other

evidence presented to it sufficiently linked the March 1, 2006 date to the relevant


5
  The Assessor also contends that the Indiana Board’s pattern of giving more weight to an
appraiser’s work product and discounting a non-appraiser’s work product is evident from a
comparison to one of its other decisions. (See Pet’r Br. at 9-11.) The Court, however, need not
engage in such a comparison to resolve the matter at hand.
                                              4
valuation dates. (See Cert. Admin. R. at 57-59 ¶¶ 35-38 (explaining that Kooshtard’s

property record cards that showed the Assessor never changed the $1.2 million land

assessment between 2006 and 2011, coupled with the Assessor’s claim regarding the

stability of land values, provided the necessary link).) Moreover, the Indiana Board

explained that while the Appraisal did not contain evidence to support its adjustments to

the comparable properties, the Assessor had not presented any evidence to rebut that

those adjustments were actually incorrect. (See Cert. Admin. R. at 56-57 ¶¶ 32-34.)

Finally, the Indiana Board found the Assessor’s sales data did not support her

assessments because she failed to relate the sales to the relevant valuation dates, and

she failed to establish that the properties were comparable to Kooshtard’s land. (See

Cert. Admin. R. at 59-62 ¶¶ 41-46.)

      The Indiana Board’s final determination reveals, therefore, that it acted as an

impartial adjudicator because it reviewed and weighed the quality of both parties’

evidentiary presentations. Thus, to the extent the Indiana Board found Kooshtard’s

evidence best reflected the value of its land, this Court will not substitute its judgment

for that of the Indiana Board simply because the Assessor disagrees with the Indiana

Board’s decision. See Freudenberg-NOK Gen. P’ship v. State Bd. of Tax Comm’rs, 715

N.E.2d 1026, 1030 (Ind. Tax Ct. 1999) (explaining that the Court cannot reweigh the

evidence contained within the administrative record), review denied. Consequently, the

Assessor has not demonstrated that the Indiana Board’s final determination must be

reversed on this basis.

                                            II.

      The Assessor also contends that the Indiana Board’s final determination should



                                            5
be reversed because it is arbitrary, capricious, and unsupported by substantial or

reliable evidence. (Oral Arg. Tr. at 14-15.) More specifically, the Assessor claims that

the Indiana Board improperly used her evidence regarding the stability of land values

against her (i.e., to render the Appraisal probative and her sales data from the same

period non-probative). (See Pet’r Br. at 7-8; Oral Arg. Tr. at 24-26.)

       During the Indiana Board hearing, the Assessor claimed that between 2001 and

2012 the value of land was relatively stable. (See Cert. Admin. R. at 270-73, 293.) To

support that claim, the Assessor presented two sales disclosure forms that showed that

a comparable property along with its improvements sold for about $875,000 in 2001,

and then for $850,000 in 2012 after the improvements were removed.             (See Cert.

Admin. R. at 182-88, 270-72.)           The Assessor argued that Kooshtard’s total

assessments of $1,517,100 in 2008, $1,524,500 in 2009, and $1,570,000 in 2011 were

therefore correct given that the subject property sold for slightly over $1,644,000 in 2001

and a comparable property sold for $1,550,000 in 2005. (See Cert. Admin. R. at 102-

07, 172-81, 263-71, 292-93.)

       In its final determination, however, the Indiana Board rejected the Assessor’s

claim that land values were stable for the entire 2001 through 2012 period because

Kooshtard’s property record cards indicated that the Assessor actually changed the land

assessments “dramatically” between 2002 and 2006. (See Cert. Admin. R. at 59-60 ¶¶

41-42; 102-07 (providing that Kooshtard’s land assessments ranged from $29,100 to

$1,200,000).) Moreover, the Indiana Board explained that the Assessor’s other sales

data lacked probative value because she failed to establish that the properties were

comparable to Kooshtard’s land. (See Cert. Admin. R. at 60-62 ¶¶ 43, 45-46.)



                                             6
       A final determination of the Indiana Board is arbitrary and capricious when it is

without some basis which would lead a reasonable person to the same conclusion as

the Indiana Board. See Dawkins v. State Bd. of Tax Comm’rs, 659 N.E.2d 706, 709

(Ind. Tax Ct. 1995).     Similarly, a final determination of the Indiana Board is not

supported by substantial or reliable evidence when a reasonable person, after reviewing

the administrative record in its entirety, cannot find enough relevant evidence to support

the Indiana Board’s decision. See Amax Inc. v. State Bd. of Tax Comm’rs, 552 N.E.2d

850, 852 (Ind. Tax Ct. 1990). In this case, the administrative record reveals that the

Indiana Board’s finding regarding the instability of land values between 2001 and 2012

was based on the fact that other record evidence corroborated that finding, not simply

favoritism for an appraiser’s work product as the Assessor has alleged. (See, e.g., Pet’r

Reply Br. at 1.) Accordingly, the Court declines to find that the Indiana Board’s final

determination was arbitrary, capricious, or unsupported by substantial or reliable

evidence.

                                     CONCLUSION

       For all the foregoing reasons, the Court AFFIRMS the Indiana Board’s final

determination in all respects.




                                            7